      Case 1:19-cv-00084-JRH-BKE Document 5 Filed 07/03/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

JACQUELINE HUMPHREY,

       Plaintiff,                                CIVIL ACTION FILE NO.

v.                                               1:19-cv-00084-JRH-BKE

AUGUSTA, GA CONSOLIDATED
GOVERNMENT,

       Defendant.

          NOTICE OF APPEARANCE OF AMANDA BROOKHUIS

      Amanda Brookhuis of The Kirby G. Smith Law Firm, LLC files her Notice

of Appearance as counsel for Plaintiff JACQUELINE HUMPHREY, and

respectfully requests that she be served with all future correspondence, pleadings,

and notices in this case.



Respectfully submitted this 3rd day of July, 2019.

                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                        s/Amanda M. Brookhuis
                                      Amanda M. Brookhuis
                                      Georgia Bar No. 601396
                                      Attorney for Plaintiff
     Case 1:19-cv-00084-JRH-BKE Document 5 Filed 07/03/19 Page 2 of 3




4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com
      Case 1:19-cv-00084-JRH-BKE Document 5 Filed 07/03/19 Page 3 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

JACQUELINE HUMPHREY,

       Plaintiff,                                CIVIL ACTION FILE NO.

v.                                               1:19-cv-00084-JRH-BKE

AUGUSTA, GA CONSOLIDATED
GOVERNMENT,

       Defendant.

                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing NOTICE OF

APPEARANCE OF AMANDA BROOKHUIS with the Clerk of the Court using

the CM/ECF system which sent notification of such filing to all Parties.



This 3rd day of July, 2019.


                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                        s/Amanda M. Brookhuis
                                      Amanda M. Brookhuis
                                      Georgia Bar No. 601396
                                      Attorney for Plaintiff
